Case: 20-50327     Document: 00515614034         Page: 1     Date Filed: 10/23/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-50327                       October 23, 2020
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk

   Victor J. Edney,

                                                           Plaintiff—Appellant,

                                       versus

   Eondra Lamone Hines; Unknown Accomplice John Doe;
   Officer Jordan Wenkman; Officer Bobby King; Sergeant
   David Conley; Sergeant Keith Vaughan,

                                                         Defendants—Appellees.


                   Appeal from the United States District Court
                 for the Western District of Texas, Waco Division
                             USDC No. 6:18-CV-336


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50327      Document: 00515614034          Page: 2     Date Filed: 10/23/2020




          Victor J. Edney, proceeding pro se and in forma pauperis, appeals the
   district court’s entry of final judgment in his lawsuit alleging violation of his
   civil rights. We AFFIRM.
                                          I.
          On April 24, 2018, City of Waco police received a report of a possible
   drowning and attempted suicide in a portion of the Brazos River that flows
   through a local park. When Officers Jordan Wenkman and Bobby King
   arrived, a crowd directed them to a man, later identified as Appellant Victor
   J. Edney, who was standing to his ankles in the water. Edney’s mother and
   uncle, Eondra Hines, identified themselves and told the officers that Edney
   was a Marine veteran suffering from schizophrenia and PTSD who had not
   been taking his medication.
          The officers, dressed in full patrol uniforms, identified themselves as
   Waco police officers and approached a seemingly “confused” Edney.
   Edney, apparently not believing them to be police officers despite their
   uniforms and announcement, asked the officers to identify themselves
   further. Eventually Edney came out of the water to the bank where the
   officers were. Once they were away from the water, Edney explained that he
   was in the water looking for his keys, though he was unable to explain how
   the keys wound up in the river and despite the fact that a set of keys were in
   his hand. Edney then explained that he was looking for a ball, and again
   contended that the officers were not actually police officers.
          Because of Edney’s disoriented behavior and explanations, as well as
   the initial report of a possible suicide, the officers decided to detain Edney
   while they attempted to determine if he posed a threat to himself or others.
   Officer Wenkman searched Edney before placing him in a patrol car and
   found a small unloaded firearm in his waistband and several ammunition
   rounds in his pocket. During the search, the officers observed that Edney
Case: 20-50327        Document: 00515614034             Page: 3      Date Filed: 10/23/2020




                                         No. 20-50327


   had become agitated and they suspected he was hallucinating. The officers
   gave Edney’s wallet to his mother, and Edney complained, explaining that
   the woman “could be anyone wearing a suit or disguised to look like his
   mother.”
           After determining that Edney was neither a threat to himself or others
   and finding no other reason to take him into custody, the officers retrieved
   Edney’s wallet from his mother and returned to him. However, because of
   his behavior, after verifying that Edney held a valid license to carry a firearm,
   his pistol was given to Hines with an understanding that it would be returned
   to Edney later. Following the incident, Appellant Sergeant Keith Vaughan
   submitted a revocation application to the Texas Department of Public Safety
   explaining that Edney’s firearm had been seized out of concern for his mental
   health.1
           Edney later filed a “citizen’s complaint” with the Waco police depart-
   ment alleging police misconduct. After an investigation, the officers were
   exonerated, and Edney’s complaint closed. Thereafter, Edney filed a lawsuit
   against Eondra Hines, an Unknown Accomplice John Doe, Officer Jordan
   Wenkman, Officer Bobby King, Sergeant David Conley, and Sergeant Keith
   Vaughan in federal district court alleging violations of his civil rights. In re-
   sponse to the lawsuit, Officer Wenkman, Officer King, Sergeant Conley, and
   Sergeant Vaughan filed a motion to dismiss pursuant to Federal Rule of Civil
   Procedure 12(b)(6) in which they raised the defense of qualified immunity.




           1
            Under Texas state law, any officer who believes that a reason to revoke a license
   to carry exists is required to prepare an affidavit on a form provided by the Texas
   Department of Public Safety explaining the reason for the revocation. See Tex. Gov’t Code
   Ann. § 411.186(b).




                                               3
Case: 20-50327        Document: 00515614034             Page: 4      Date Filed: 10/23/2020




                                        No. 20-50327


           The case was assigned to a magistrate judge who determined that
   because Edney failed to plead facts showing that the officers clearly violated
   Edney’s established rights under the First, Fourth, Fifth, Sixth, or Eighth
   Amendments, the officers were entitled to qualified immunity.                       The
   magistrate judge further determined that references in Edney’s pleadings to
   several sections of the Texas Civil Practices and Remedies Code, the Texas
   Tort Claims Act, the Texas Code of Criminal Procedure, and a Fifth Circuit
   case were all inapplicable to his claim that the officers violated his
   constitutional rights. Therefore, the magistrate judge determined that Edney
   failed to satisfy either prong of the qualified immunity analysis and
   recommended that the district court dismiss his claims with prejudice.
           Edney filed a timely objection to the magistrate judge’s report and
   recommendation. The district court overruled the objection, accepted and
   adopted the magistrate judge’s report and recommendation, and entered an
   order dismissing Edney’s claims against the officers with prejudice.
   Subsequently, Edney filed a motion for reconsideration of the district court’s
   order and a motion for miscellaneous relief.2 The officers filed a motion for
   entry of final judgement. The district court, finding no clear error in the
   magistrate judge’s report and recommendation, again adopted the
   recommendation, declined to exercise jurisdiction over Edney’s state law
   claims against Appellees Hines and John Doe, entered an order of final
   judgment, and denied Edney’s motion of frivolous claims. This timely appeal
   followed.




           2
           Edney’s motion for miscellaneous relief alleged that relief should be granted via
   a “motion of frivolous claims” pursuant to Section 105.002 of the Texas Civil Practices
   and Remedies Code.




                                              4
Case: 20-50327      Document: 00515614034           Page: 5    Date Filed: 10/23/2020




                                     No. 20-50327


                                          II.
          We review a district court’s grant of a motion to dismiss de novo. In re
   Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007). Under
   Federal Rule of Civil Procedure 12(b)(6), a federal court may dismiss a
   complaint that fails “to state a claim upon which relief can be granted.” A
   court must accept as true all well-pleaded, non-conclusory allegations in the
   complaint and liberally construe the complaint in favor of the plaintiff. Kaiser
   Aluminum & Chem. Sales v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th
   Cir. 1982). “Although we liberally construe briefs of pro se litigants and apply
   less stringent standards to parties proceeding pro se than to parties
   represented by counsel, pro se parties must still brief the issues and reasonably
   comply with the standards of [Federal] Rule [of Appellate Procedure] 28.”
   Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).
          Although Appellant Edney’s brief is extremely difficult to follow, he
   appears to make several arguments, which we address in turn. We first
   address the district court’s dismissal of Edney’s claim for violations of his
   constitutional rights based on the officers’ assertion of qualified immunity.
   Edney alleges a number of civil rights claims including a violation of his First
   Amendment rights because “the officers never gave him a chance to speak”;
   a violation of his Fourth Amendment rights when the officers “assaulted”
   him during his arrest, seized his firearm and detained him in the back of a
   police vehicle; a violation of his Fifth Amendment rights because the officers
   did not read his Miranda rights prior to detaining him; a violation of his Sixth
   Amendment rights when the officers “violated his constitutional law without
   assurance”; a violation of his Eighth Amendment rights when the officers
   were “crude” during their search of his person; and a violation of his rights
   when the officers committed “perjury” by submitting a frivolous affidavit of
   revocation to the Texas Department of Public Safety.




                                           5
Case: 20-50327      Document: 00515614034             Page: 6   Date Filed: 10/23/2020




                                       No. 20-50327


          Once qualified immunity has been properly raised, the burden is on
   the plaintiff to negate it. Collier v. Montgomery, 569 F.3d 214, 217 (5th Cir.
   2009). Edney failed to meet this burden. In his reply brief, Edney states only
   that the district court’s decision as to qualified immunity was “irrelevant and
   not applicable to the state of Texas Constitution.” Edney does not seek to
   show that the officers violated any of his clearly established constitutional
   rights or that the officers’ conduct was objectively unreasonable. See Wyatt
   v. Fletcher, 718 F.3d 496, 502–03 (5th Cir. 2013). Because Edney failed to
   raise any legal argument or identify any error in the district court judge’s legal
   analysis or application, his claim regarding violations of his constitutional
   rights is deemed “abandoned.” Davis v. Maggio, 706 F.2d 568, 571 (5th Cir.
   1983); see also Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744,
   748 (5th Cir. 1987).
          Edney next contends that the district court erred when it declined to
   exercise jurisdiction over his claims of slander against Appellees Hines and
   John Doe. We hold that the district court did not err in declining to exercise
   jurisdiction over these state law claims.
          Finally, Edney argues that the district court erred when it found that
   he failed to state a claim upon which relief could be granted, dismissed his
   lawsuit with prejudice, and denied his motion of frivolous claims. A “motion
   of frivolous claims” is a method of recovery under Texas state law. See Tex.
   Civ. Prac. & Rem. Code Ann. § 105.002 (“A party to a civil suit in a court of
   this state brought by or against a state agency in which the agency asserts a
   cause of action against the party . . . is entitled to recover.”). The district
   court’s dismissal of Edney’s motion was therefore proper.
                                   *        *         *
          In view of the foregoing, Edney’s request for oral argument is
   DENIED. The judgment of the district court is AFFIRMED.




                                            6